Octo'ber 16, 1986




Honorable Gale Warren                   Opinion No. JM-563
Erath County Attorney
Erath County Courthouse               Re: Authority of Tarleton State
Stephenville, Texas   76401           University campus peace officers

Dear Mr. Warren:

     You have requested OI;I opinion about the authority of campus
peace officers at Tarleton State University to arrest persons they
observe committing off-campus traffic violations.    Your specific
questions are:

            1. Does article 6701d. section 153, V.T.C.S.,
         authorize the arrest by [such] peace officers for
         traffic offenses committed within their view; but
         outside their ter'citorialjurisdiction?

             2. Are state owned streets and highways passing
          through university owned lands considered within
          the jurisdiction XE campus security peace officers?

            3. Do streets and highways adjoining state
         university lands (come within the jurisdiction of
         campus security pe.sceofficers?

                Do campus security peace officers have
         jurkdiction to arrest for violations of traffic
         offenses or other minor offenses not involving a
         breach of the p,zace committed within their view
         while outside the territory of their jurisdiction?

     Article 2.12, subdivirion (9), of the Code of Criminal Procedure
identifies officers commisr+med by the governing board of any state
institution of higher edumtion as peace officers. Section 153 of
article 6701d, V.T.C.S.. the Uniform Act Regulating Traffic on
Highways, reads:

         Any peace officeI.is authorized to arrest without
         warrant any person found committing a violation of
         any provision of this Act.




                              p. 2500
Honorable Gale Warren - Page,2   (JM-563)




     Although this provisim could be read to authorize any peace
officer, regardless of his normal jurisdiction, to arrest a person
committing a traffic offense at any time and at any place in Texas --
and was so read in Christopher v. State, 639 S.W.2d 932 (Tex. Grim.
APP.-82)    -- its meaning is not so broad. The Court of Criminal
Appeals, overruling the Christopher case, held in Preston v. State,
700 S.W.2d 227 (Tex. Crim~~~p. 1985), that a campus peace officer was
not lawfully discharging an official duty when he attempted to arrest
a person for an off-campus traffic offense. This, "because he was
then acting outside of hi;, jurisdictional limits as prescribed by
section 51.203 [of the Education Code]." 700 S.W.2d at 230. Cf. Love
v. State, 687 S.W.2d 469 (Ilex.App. - Houston [lst Dist.] 1985, pet.
ref'd) (city policeman).

     Section 51.203 of the Mucation   Code provides:

             The governing 'mards of each state institution
          of higher educatbm may employ campus security
          personnel for the purpose of carrying out the
          provisions of thl.6 subchapter and may commission
          them as peace officers. Any officer commissioned
          under this section is vested with all the powers,
          privileges, and timunities of peace officers while
          on the property under the control and jurisdiction
          of the institutia~ of higher education or other-
          wise in the pe:?iormance of his duties.        Any
          officer assigned -ko duty and commissioned shall
          take and filh the oath required of peace officers,
          and shall execute and file a good and sufficient
          bond in the sum o:l$1,000, payable to the governor
          and his 8uccesso::s in office. with two or more
          good and sufficient sureties, conditioned that he
          will fairly, imp~rrtially,and faithfully perform
          all the duties th.ltmay be required of him by law.
          The bond may be rued on from time to time in the
          name of any perscn injured until the whole amount
          of the bond is remzovered. (Emphasis added).

In answer to your first ant1fourth questions, in view of the Preston
v. State holding of the Court of Criminal Appeals, we advise that
Tarleton State University campus peace officers are not authorized a~
a part of their official t+ties as campus peace officers to arrest
persons for traffic offenses or other offenses committed within their
view but outside their territorial jurisdiction. Of course, they
retain the authority possc!ssed by every citizen. as recognized in
Preston, to arrest anyone without a warrant for a felony offense or a
breach of the peace committed within their presence or within their
view. Code Grim. Proc. art. 14.01(a). See Rome v. State, 577 S.W.2d
251 (Tex. Grim. App. 1979). However, anysuch arrest may subject that
individual to liability for :falsearrest or other tort.




                                 p. 2501
      Honorable Gale Warren - Page 3   (JM-563)


.-

           Your second and third questions ask about the jurisdiction of
      such officers on state-owned streets and highways passing through
      university property or adjacent thereto.

           Home rule cities SUC:I as Stephenville, where Tarleton State
      University is located, have exclusive dominion, control and juris-
      diction over public streets in the city, subject to the power of the
      legislature to place control elsewhere. V.T.C.S. art. 1175; State V.
      City of Austin, 331 S.W.Zd 737 (Tex. 1960). However, it is a
      dominion, control and juris~i:lction
                                         which the cities have no authority
      to delegate to others; that,discretion is lodged in the legislature.
      City of El Paso v. Mendosa, 191 S.W.2d 102 (Tex. Civ. App. - El Paso
      1945, writ ref'd w.o.m.).

           By statute, the legisl~~turehas conferred concurrent jurisdiction
      with police officers of the? city of Denton upon commissioned campus
      personnel to enforce all lms, including traffic laws, on any public
      street running through the property of North Texas State University or
      Texas Woman's University, and on any public street immediately
      adjacent to property owned, occupied or controlled by the universi-
      ties. Educ. Code §§105.91(a), 107.81(a). It has also authorized the
      city of Denton, by contract, to delegate to the universities the
      authority to regulate parking on those streets. Id. 1105.93. But
      similar provisions have not ‘been enacted for the cityof Stephenville
      and Tarleton State Universit:y. Cf. Educ. Code gllO.l3(a) (Texas Tech
      University and the city of Lubbock)

           The failure of the legislature to provide for the exercise of
      such concurrent jurisdiction over streets running through or adjacent
      to the property of Tarleton State University and other universities,
      by contrast, clearly indicates a legislative intent that such
      concurrent jurisdiction shculd not exist. Consequently, in response
      to your second and third questions, we answer that campus peace
      officers of Tarleton State University have no jurisdiction as peace
      officers over state owned public streets and highways passing through
      university owned lands or a(ijacentthereto.

           In sum, campus peace officers at Tarleton State University are
      peace officers, but their territorial jurisdiction is limited. See
      Preston v. State, supta. Yhey are without authority to make arrex
      as peace officers outside Iheir jurisdiction, and the public streets
      and highways running through or adjacent to university property are
      not within their jurisdiction.

                                   SUMMARY

                   campus peace officers at Tarleton State
                University in Stcphenville are peace officers but
                their territorial jurisdiction is limited. They
 r‘             are without authority to make arrests as peace




                                       p. 2502
Bonorable Gale Warren - Page 4     (JM-563)




          officers outside their jurisdiction, but may make
          citizens arrests in proper cases. The public
          streets and highways running through or adjacent
              university property are not within their
          jurisdiction.

                                            Very truly you+l
                                           E    I -       1


                                           -G-i    MATTOX
                                           Attorney General of Texas

JACK HIGBTOWRR
First Assistant Attorney Ger.eral

MARY KELLER
Executive Assistant Attorney,General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Bruce Youngbloot,
Assistant Attorney General




                                 p. 2503
    Honorable Gale Warren - Page,5    (JM-563)
.



    RQ-607




    INDEX HEADINGS


    ARRFST
    CAMPUS PEACE OFFICERS
    CITIZENS ARREST
    JURISDICTION
    PEACE OFFICER
    STEPHENVILLE
    TARLETON STATE UNIVERSITY
    TRAFFIC OFFENSES




                                     p. 2504